Citation Nr: 0502568	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  04-03 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether an appeal from September 2000 and November 2000 
rating decisions concerning claims for sinusitis, malaria, 
and left varicocele was timely perfected.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for sinusitis. 

3.  Entitlement to a compensable rating for malaria.

4.  Entitlement to a compensable rating for left varicocele.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1940 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In June 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  In October 
2004, a very large packet of documents was received, 
including extensive medical records concerning the veteran.

The issues of whether new and material evidence was received 
to reopen a claim for entitlement to service connection for 
sinusitis and entitlement to compensable ratings for malaria 
and left varicocele are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In correspondence dated September 29, 2000, the RO 
notified the veteran his application to reopen a service 
connection claim for sinusitis had been denied.

2.  In correspondence dated November 8, 2000, the RO notified 
the veteran his increased rating claims for malaria and left 
varicocele had been denied.

3.  The veteran's notice of disagreement from the September 
and November 2000 rating decisions was received in February 
2001.

4.  The RO issued a statement of the case as to the issues on 
appeal on March 26, 2001, and issued a supplemental statement 
of the case as to these matters on April 10, 2001.

5.  On May 7, 2001, the RO received correspondence from the 
veteran that may be accepted as a timely substantive appeal 
from the specific issues addressed in the April 10, 2001, 
supplemental statement of the case.


CONCLUSION OF LAW

A substantive appeal from September 2000 and November 2000 
rating decisions concerning claims for sinusitis, malaria, 
and left varicocele was timely filed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  Although the record does not show the veteran was 
specifically notified of the VCAA and how it pertains to the 
issue addressed in this decision, the Board finds he is not 
prejudiced by the determination below.

VA law provides that an appeal consists of a timely filed 
notice of disagreement in writing that can be reasonably 
construed as a disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200 (2004).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination, or 
determinations, being appealed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202 (2004).  

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302 (2004).  

In this case, by correspondence dated September 29, 2000, the 
RO notified the veteran that his application to reopen a 
service connection claim for sinusitis had been denied.  In 
correspondence dated November 8, 2000, the RO notified him 
his increased rating claims for malaria and left varicocele 
had been denied.  He submitted a notice of disagreement from 
those rating decisions in February 2001.  The RO issued a 
statement of the case as to these issues on March 26, 2001, 
and issued a supplemental statement of the case on April 10, 
2001.  On May 7, 2001, the RO received two statements from 
the veteran together with numerous documents.  In one of the 
statements, the veteran specifically noted that he was 
responding to the April 10, 2001, supplemental statement of 
the case relating to his appeal.

Based upon the evidence of record, the Board finds the 
veteran's May 7, 2001, correspondence may be accepted as a 
timely substantive appeal from the specific issues addressed 
in the April 10, 2001, supplemental statement of the case.  
This correspondence was received by the RO within the one 
year appeal period from both the September 29, 2000, and 
November 11, 2000, rating decisions.  Therefore, the 
veteran's claim as to the issue of timeliness of appeal is 
granted.


ORDER

A substantive appeal from September 2000 and November 2000 
rating decisions concerning claims for sinusitis, malaria, 
and left varicocele was timely filed; to this extent the 
appeal is granted.


REMAND

As noted above, there has been a significant recent change in 
VA law.  A review of the record indicates the veteran has not 
been adequately notified of the VCAA as it applies to his 
present appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability and indicates the claimed disability or symptoms 
may be associated with an event, injury, or disease during 
active service. 

Accordingly, this matter is REMANDED for the following:  

1.  The RO should review the records 
received at the Board in October 2004.  
Thereafter, the RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate these claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claims.  The RO should re-
adjudicate any issues for which VCAA 
notice was provided subsequent to an 
initial adjudication.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


